On November 3, 1998, the defendant was sentenced to five (5) years in the Montana State Prison, with credit given for 98 days previously served.
On February 11, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and advised of his right to be represented by counsel. The defendant proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to include the following: 1) the defendant is required to pay for and complete a counseling assessment with a focus on violence, dangerousness, and chemical dependency. The counseling must include a counseling assessment and a minimum of 25 hours of counseling, in addition to the assessment, required by 45-5-206, MCA; 2) the defen*14dant is required to pay the minimum mandatory fine of $500, required by 45-5-206, MCA; and 3) the defendant is ineligible for parole. The reason for the amendments is based on the defendant’s very lengthy, serious and violent criminal history.
Done in open Court this 11th day of February, 1999.
DATED this 9th day of March, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson